Filed 6/19/14 In re Vincent O. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re VINCENT O., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,                                   A140699

v.                                                                   (Contra Costa County
VINCENT O.,                                                          Super. Ct. No. J12-00002)
         Defendant and Appellant.



         Minor, Vincent O., appeals following his admission to the jurisdiction of the
juvenile court and a contested award of restitution. His court-appointed counsel has filed
a brief seeking our independent review of the record pursuant to People v. Wende (1979)
25 Cal. 3d 436, to determine whether there are any arguable issues on appeal. Based upon
our independent review, we determine there are no such issues and affirm.
                                                  BACKGROUND
         In June 2012, Vincent admitted to allegations that he possessed marijuana at
school in violation of Health & Safety Code section 11357, subdivision (e), received
stolen property in violation of Penal Code section 496, subdivision (a), and trespassed
upon a dwelling house in violation of Penal Code section 602.5. Issues of restitution
were reserved. He was placed on probation with 60 days of home supervision. A
supplemental petition was filed in November 2012 alleging that Vincent committed a



                                                             1
burglary in violation of Penal Code sections 459 and 460. In December 2012, Vincent
entered a no contest plea to second degree burglary, and his case was transferred to San
Francisco County for disposition. Vincent did not appear in San Francisco for his
dispositional hearing and a bench warrant was issued for his arrest. He was detained in
Contra Costa on the bench warrant in September 2013, and his case was transferred back
to Contra Costa County. For the burglary, Vincent was given nine months in juvenile
hall to be followed by 90 days of conditional release. A restitution hearing was
scheduled.
       The burglary victim testified at the restitution hearing to the value of items taken
from her home, the cost of her time lost from work due to the proceedings and the costs
of repair to her home. The court found her credible and awarded $3,273 in restitution.
                                      DISCUSSION
       There is no reason appearing in the record to question the sufficiency of Vincent’s
guilty or no contest pleas. The dispositions are within the lawful range. The court
properly disallowed the victim’s claim for the cost of a home alarm system as an item of
restitution because the jurisdictional offense did not authorize it. Vincent was
represented by counsel throughout the course of the proceedings. There was no error.
His appellate counsel advised Vincent of his intention to file a Wende brief, and told
Vincent that he has the right to submit a supplemental argument on his own behalf. He
has not done so. Vincent was also advised that he may request that his counsel be
relieved.




                                             2
                                DISPOSITION
     The orders are affirmed.




                                         _________________________
                                         Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Jenkins, J.




                                     3